Exhibit M A CK-CALIREALTYCORPORATION NEWS RELEASE For Immediate Release Contacts: Barry Lefkowitz Executive Vice President and Chief Financial Officer (732) 590-1000 Ilene Jablonski Senior Director, Marketing and Public Relations (732) 590-1000 MACK-CALI ANNOUNCES TENDER OFFER FOR ANY AND ALL OF ITS 7.25% SENIOR UNSECURED NOTES DUE MARCH 15, 2009 Edison, New Jersey—November 6, 2008—Mack-Cali Realty Corporation (NYSE: CLI) today announced that its operating partnership, Mack-Cali Realty, L.P. (the “Operating Partnership”), has commenced a cash tender offer (the “Tender Offer”) for any and all of the $300 million principal amount of its 7.25% Senior Unsecured Notes due March 15, 2009 (the “Notes”).The consideration payable for the Notes is $1,000 per $1,000 principal amount of Notes, plus accrued and unpaid interest to, but not including, the payment date for the Notes purchased in the Tender Offer, which is expected to be the second business day following the Expiration Time (as defined below).Additional terms and conditions of the Offer are set forth in the Offer to Purchase dated November 6, 2008(the “Offer to Purchase”), and the related Letter of Transmittal(the “Letter of Transmittal”). The Tender Offer will expire at 5:00 p.m., New York City time, on Friday, November 14, 2008, unless extended or earlier terminated (the “Expiration Time”).Under certain circumstances, and as more fully described in the Offer to Purchase, the Operating Partnership may terminate the Offer before the Expiration Time.Any tendered Notes may be withdrawn prior to, but not after, the Expiration Time and withdrawn Notes may be re-tendered by a holder at any time prior to the Expiration Time.The Operating Partnership expects to use available cash and borrowings under its $775 million unsecured revolving credit facility to fund its purchase of the Notes in the Tender Offer.The Notes purchased pursuant to the Tender Offer are expected to be cancelled. This press release is neither an offer to purchase nor a solicitation to buy any of these Notes nor is it a solicitation for acceptance of the Tender Offer.The Operating Partnership is making the Tender Offer only by, and pursuant to the terms of, the Offer to Purchase and the related Letter of Transmittal.The Tender Offer is not being made in any jurisdiction in which the making or acceptance thereof would not be in compliance with the securities, blue sky or other laws of such jurisdiction.None of Mack-Cali Realty Corporation, the Operating Partnership, the Dealer Manager or the Information Agent for the Tender Offer makes any makes any recommendation in connection with the Tender Offer. The complete terms and conditions of the Tender Offer is set forth in the Offer to Purchase and Letter of Transmittal that is being sent to holders of the Notes.Holders are urged to read the Tender Offer documents carefully when they become available.Copies of the Offer to Purchase and Letter of Transmittal may be obtained from the Information Agent for the Tender Offer, Global Bondholder Services Corporation at (866) 470-4200 (toll-free) or (212) 430-3774 (collect). J.P.
